Per Curiam:

The motion for leave to proceed in forma pauperis is granted. On the Government’s consent, the petition for a writ of certiorari is granted, the judgment is vacated, and the case is remanded to the Circuit Court of Appeals with instructions to enter an order affording reasonable opportunity for the preparation, presentation, settling, and filing of a suitable bill of exceptions, and with permission to the court to hear argument and redetermine the case insofar as that course may be required if such a bill is filed, or to take such further proceedings and enter such further orders as may seem appropriate if no adequate bill can be settled.
Mr. Justice Douglas took no part in the *584consideration and decision of this case.
Leo S. Holmes, pro se. Solicitor General Fahy, Assistant Attorney General Berge, and Messrs. Oscar A. Provost and W. Marvin Smith for the United States.